 Case: 4:19-cr-00394-CDP Doc. #: 83 Filed: 10/30/20 Page: 1 of 2 PageID #: 368




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 ) No. 4:19-CR-00394 CDP
                                                    )
 CAMERON TAYLOR,                                    )
                                                    )
         Defendant.                                 )



      MOTION TO CONTINUE SENTENCING AND MOTION TO SET DATE
                  FOR PLEA ON NEW INFORMATION

        COME NOW Defendant, by and through Counsel, and moves to continue the

sentencing herein. In support, Defendant states that his sentencing is presently

scheduled for November 6, 2020. The Assistant United States Attorney has alerted

Counsel that she intends to pursue additional charges against Defendant and has

conveyed to Counsel a proposed Information and Plea and Stipulation agreement.

Defendant is prepared to plead to the new Information. The parties are requesting

that the new case and the instant case be consolidated for sentencing.

        WHEREFORE, the parties respectfully move the Court to schedule

Defendant’s plea on the new Information on November 6, 2020 at 2:00 p.m. (the

time presently scheduled for sentencing) reset the sentencing date hear for a

consolidated sentencing hearing.




                                         1
 Case: 4:19-cr-00394-CDP Doc. #: 83 Filed: 10/30/20 Page: 2 of 2 PageID #: 369




                                                           Respectfully Submitted:

                                                           Moran & Goldstein, L.C.

                                                           /S/ WILLIAM GOLDSTEIN
                                                           William C.E. Goldstein
                                                           Attorney-at-Law, # 39575MO
                                                           225 S. Meramec Ave., Ste. 1200
                                                           St. Louis, MO 63105
                                                           (314) 932.2220



Signature above is also certification that a true and correct copy of the above and foregoing
document has been filed this 30th day of October, 2020, with the Clerk of the Court to be served
by operation of the Court’s electronic filing system upon the Office of the United




                                               2
